             Case 5:19-cv-02389-JGB-SHK Document 1 Filed 12/12/19 Page 1 of 13 Page ID #:1



                    1   HARDY RAY MURPHY, CA Bar No. 187149
                        hardy.murphy@ogletree.com
                    2   ALEXANDRA C. AURISCH, CA Bar No. 296525
                        alexandra.aurisch@ogletree.com
                    3   OGLETREE, DEAKINS, NASH,
                        SMOAK & STEWART, P.C.
                    4   400 South Hope Street, Suite 1200
                        Los Angeles, CA 90071
                    5   Telephone: 213-239-9800
                        Facsimile: 213-239-9045
                    6
                      Attorneys for Defendant
                    7 ADVANCE AMERICA, CASH
                      ADVANCE CENTERS OF
                    8 CALIFORNIA, LLC

                    9                      UNITED STATES DISTRICT COURT
               10                         CENTRAL DISTRICT OF CALIFORNIA
               11

               12       LISET VIAMONTES, an individual,                    5:19-cv-2389
                                                                  Case No. _____________________
                        and on behalf of others similarly         DEFENDANT ADVANCE AMERICA,
               13       situated,                                 CASH ADVANCE CENTERS OF
                                     Plaintiff,                   CALIFORNIA, LLC’S NOTICE OF
               14              v.                                 REMOVAL OF CIVIL ACTION TO
                        ADVANCE AMERICA, CASH                     UNITED STATES DISTRICT COURT
               15       ADVANCE CENTERS, INC., a
                        Delaware corporation; ADVANCE             [Filed concurrently with Civil Cover
               16       AMERICA, CASH ADVANCE                     Sheet; Certification of Interested Parties
                        CENTERS OF CALIFORNIA, LLC, a             and Disclosure Statement; Notice of
               17       Delaware corporation; and DOES 1          Related Cases; Declarations of Leigh
                        through 50, inclusive,                    Santanello and Alexandra Aurisch in
               18                    Defendants.                  Support of Removal]
               19
                                                                  Complaint Filed: September 25, 2019
               20                                                 Trial Date:      None
                                                                  Trial Judge:     Hon. ______________
               21

               22

               23

               24

               25
               26

               27

               28
                                                                                          5:19-cv-2389
                                                                                Case No. _____________________
Notice of Removal
                              DEFENDANT ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC
- Final.docx                    NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
              Case 5:19-cv-02389-JGB-SHK Document 1 Filed 12/12/19 Page 2 of 13 Page ID #:2



                    1         TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                    2   DISTRICT OF CALIFORNIA, TO PLAINTIFF AND HER ATTORNEYS OF
                    3   RECORD:
                    4         1.     PLEASE TAKE NOTICE THAT defendant Advance America, Cash
                    5   Advance Centers of California, LLC (“AA-California, LLC” or “Defendant”), by
                    6   and through the undersigned counsel, hereby removes the above-entitled action from
                    7   the Superior Court of the State of California for the County of San Bernardino to the
                    8   United States District Court for the Central District of California pursuant to 28
                    9   U.S.C. Sections 1332, 1441(a) and 1446. In support of this removal, Defendant
                10      states as follows: On or about September 25, 2019, Plaintiff Liset Viamontes
                11      (“Plaintiff” or “Viamontes”) filed a civil Complaint in the Superior Court of
                12      California, for the County of San Bernardino, entitled Liset Viamontes, an individual,
                13      and on behalf of others similarly situated vs. Advance America, Cash Advance
                14      Centers, Inc., a Delaware corporation; Advance America, Cash Advance Centers of
                15      California, LLC, a Delaware corporation; and Does 1-50, inclusive, bearing the case
                16      number CIVDS1928605 (the “Action” or “Complaint”).1 (True and correct copies of
                17      the Summons and Complaint, as well as of all process, pleadings, and orders served
                18      upon Defendant in the state court action are attached hereto as Exhibit “A.”)
                19            2.     As set out more fully below, this Court has original jurisdiction over
                20      this Action and Defendant may therefore remove this Action to this Court under 28
                21      U.S.C. §§ 1332(a), 1441(a) and 1446, in that this dispute is between citizens of
                22      different states and the alleged amount in controversy is greater than $75,000.
                23

                24

                25

                26      1
                     The caption on Plaintiff’s Complaint states “and on behalf of others similarly
                27 situated” but this is erroneous, as the Complaint contains charging allegations only
                   by Plaintiff against Defendant and the Civil Case Cover Sheet filed in the state court
                28 indicates the case “is not complex.”
                                                              1                Case No. _____________________
Notice of Removal
                               DEFENDANT ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC’S
- Final.docx                      NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
              Case 5:19-cv-02389-JGB-SHK Document 1 Filed 12/12/19 Page 3 of 13 Page ID #:3



                    1   I.    THE PROCEDURAL REQUIREMENTS OF 28 U.S.C. § 1446 ARE
                    2         SATISFIED
                    3         3.      The Complaint asserts the following seven causes of action:
                    4   (1) Disability Discrimination (Government Code § 12940(a)- FEHA); (2) Failure to
                    5   Accommodate (Government Code § 12940(m)- FEHA); (3) Failure to Engage in an
                    6   Interactive Process (Government Code § 12940(n)- FEHA); (4) Disability
                    7   Harassment (Government Code § 12940- FEHA); (5) Failure to Prevent
                    8   Discrimination, Harassment, and Retaliation (Government Code § 12940(k)-
                    9   FEHA); (6) Retaliation (Government Code § 12940(h)- FEHA); and (7) Wrongful
                10      Termination in Violation of Public Policy. The Complaint includes a Demand for
                11      Jury Trial.
                12            4.      Pursuant to Cal. Code Civ. Proc. § 415.30, service of process on
                13      Defendant was completed on November 12, 2019. (A true and correct copy of the
                14      notification of Notice of Acknowledgment of Receipt is attached hereto as Exhibit
                15      “B”; see also Declaration of Alexandra Aurisch [“Aurisch Decl.”], ¶ 3).
                16            5.      On December 10, 2019, Defendant filed an answer in the Superior
                17      Court for the County of San Bernardino. (A true and correct copy of the answer is
                18      attached hereto as Exhibit “C”.)
                19            6.      In accordance with 28 U.S.C. § 1446(a), this Notice is filed in the
                20      District Court in which the action is pending. The San Bernardino County Superior
                21      Court is located within the Eastern Division of the Central District of California.
                22      Therefore, venue is proper in this Court pursuant to 28 U.S.C. § 84(c)(3) because it is
                23      the “district and division embracing the place where such action is pending.”
                24      28 U.S.C. §1441(a).
                25            7.      In accordance with 28 U.S.C. §1446(d), a copy of this Notice is being
                26      served upon counsel for Plaintiff and a notice will be filed with the Clerk of the
                27      Superior Court of California for the County of San Bernardino. Notice of
                28      Compliance shall be filed promptly thereafter with this Court.
                                                                 2                Case No. _____________________
Notice of Removal
                               DEFENDANT ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC’S
- Final.docx                      NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
              Case 5:19-cv-02389-JGB-SHK Document 1 Filed 12/12/19 Page 4 of 13 Page ID #:4



                    1   II.   REMOVAL IS PROPER BECAUSE THIS COURT HAS DIVERSITY
                    2         JURISDICTION PURSUANT TO 28 U.S.C. §§ 1332 AND 1441
                    3         8.     The district courts shall have original jurisdiction of all civil actions
                    4   where the matter in controversy exceeds $75,000 and is between citizens of different
                    5   states. 28 U.S.C. §1332(a). As set forth below, Plaintiff’s claims, as alleged in her
                    6   Complaint, are removable under 28 U.S.C. §1332(a) (diversity of citizenship).
                    7         A.     Diversity of Citizenship Requirement is Established
                    8                1.     Plaintiff Is An Individual And A Citizen Of California
                    9         9.     For diversity purposes, an individual is a “citizen” of the state in which
                10      she is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir.
                11      1983). An individual’s domicile is the place she resides with the intention to remain
                12      or to which she intends to return. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857
                13      (9th Cir. 2001).
                14            10.    Plaintiff was at all times relevant to this lawsuit domiciled in the State
                15      of California, County of San Bernardino. (Complaint, ¶ 7; See Declaration of Leigh
                16      Santanello in Support of Defendant’s Notice of Removal, or “Santanello Decl.,” ¶ 7.)
                17      Accordingly, Plaintiff is a citizen, resident and domiciliary of the State of
                18      California for purposes of this removal.
                19                   2.     Defendants Advance America, Cash Advance Centers, Inc.
                20                          and AA-California, LLC Are Not Citizens of California
                21            11.    AA-California, LLC was, at the time of the filing of this action, and still
                22      is a limited liability company (“LLC”), organized under the laws of the State of
                23      Delaware. (Santanello Decl., ¶ 3.) Advance America LLC’s principal place of
                24      business is located in the State of South Carolina. (Id.)
                25            12.    An LLC is a citizen of every state of which its owners/members are
                26      citizens. Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th
                27      Cir. 2006); GMAC Commercial Credit LLC v. Dillard Dep’t Stores, Inc., 357 F.3d
                28      827, 829 (8th Cir. 2004). Advance America’s sole member and 100% owner is
                                                                3              Case No. _____________________
Notice of Removal
                               DEFENDANT ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC’S
- Final.docx                      NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
              Case 5:19-cv-02389-JGB-SHK Document 1 Filed 12/12/19 Page 5 of 13 Page ID #:5



                    1   Defendant Advance America, Cash Advance Centers, Inc. (“AACAC, Inc.”).
                    2   (Santanello Decl., ¶ 4.)
                    3         13.    AACAC, Inc. was, at the time of the filing of this action, and still is
                    4   incorporated under the laws of the State of Delaware, with its principal place of
                    5   business and “nerve center” located in the State of South Carolina. (Santanello Decl.,
                    6   ¶ 5.) Further, AACAC, Inc’s United States headquarters is and has been located in
                    7   Spartanburg, South Carolina, where its key company officers work, company
                    8   decisions are made, and key administrative functions are performed. (Id.)
                    9         14.    A corporation’s citizenship is determined by its state of incorporation
                10      and principal place of business. 28 U.S.C. §1332(c)(1). The United States Supreme
                11      Court established the proper test for determining a corporation’s principal place of
                12      business for purposes of diversity jurisdiction in The Hertz Corporation v. Friend,
                13      130 S.Ct. 1181 (2010). The Supreme Court concluded that the “‘principal place of
                14      business’ is best read as referring to the place where a corporation’s officers direct,
                15      control, and coordinate the corporation’s activities.” Id. at 1184. Accordingly,
                16      AACAC, Inc. is not a citizen of the State of California. Rather, AACAC, Inc. is a
                17      citizen, resident and domiciliary of either the State of Delaware and/or the State of
                18      South Carolina.
                19            15.    Because AACAC, Inc.’s states of citizenship are Delaware and South
                20      Carolina, AA-California, LLC’s states of citizenship are also Delaware and South
                21      Carolina. AA-California, LLC is not a citizen of the State of California.Therefore, at
                22      all material times, complete diversity exists as between Plaintiff, a citizen of
                23      California, and Defendants, citizens of Delaware and South Carolina. 28 U.S.C. §
                24      1332(a).
                25                   3.     The Citizenship of “Doe” Defendants Must Be Disregarded
                26            16.    The citizenship of fictitiously named “Doe” defendants is disregarded
                27      for purposes of removal. See 28 U.S.C. § 1441(b)(2); see also Newcombe v. Adolf
                28      Coors Co. 157 F.3d 686, 690 (9th Cir. 1998) (holding that, in determining whether
                                                                 4                 Case No. _____________________
Notice of Removal
                               DEFENDANT ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC’S
- Final.docx                      NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
              Case 5:19-cv-02389-JGB-SHK Document 1 Filed 12/12/19 Page 6 of 13 Page ID #:6



                    1   diversity exists, only the named defendants are considered). Therefore, Plaintiff’s
                    2   including in her civil compliant of “Does 1-50” cannot defeat diversity jurisdiction.
                    3         B.     Defendant Only Has To Show By A Preponderance Of The
                    4                Evidence That The Amount In Controversy Exceeds $75,000.
                    5         17.    The amount in controversy exceeds the requisite sum of $75,000,
                    6   exclusive of interest and costs, under 28 U.S.C. §1332(a). In determining whether
                    7   the jurisdictional minimum is met, the Court considers all recoverable damages,
                    8   including compensatory damages, emotional distress damages, punitive damages,
                    9   statutory penalties, and attorneys’ fees. See Hunt v. Washington State Apple
                10      Advertising Comm’n, 432 U.S. 333, 347-48 (1977); Galt G/S v. JSS Scandinavia,
                11      142 F.3d 1150, 1155-56 (9th Cir. 1998); Anthony v. Security Pac. Fin’l Services,
                12      Inc., 75 F.3d 311, 315 (7th Cir. 1996).
                13            18.    Where, as here, the complaint does not specify a particular amount of
                14      damages, the removing defendant need only establish by a preponderance of
                15      evidence that the amount in controversy exceeds $75,000. See Sanchez v.
                16      Monumental Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir.1996). The removing
                17      defendant meets this burden if it establishes that it is “more likely than not” that the
                18      amount in controversy exceeds $75,000. Id.
                19            19.    To meet this relatively low burden of production regarding the amount
                20      in controversy, a defendant may rely on plaintiff’s allegations, which are assumed to
                21      be true, and provide supplementary facts or numbers upon which the amount in
                22      controversy can reasonably be calculated. See Korn v. Polo Ralph Lauren Corp.,
                23      536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008) (“In addition to the contents of the
                24      removal petition, the court considers ‘summary-judgment-type evidence relevant to
                25      the amount in controversy at the time of removal,’ such as affidavits or
                26      declarations”); Rippee v. Boston Mkt. Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal.
                27      2005) (allowing the use of “Defendant’s own numbers” for “purposes of analyzing
                28      the amount in controversy”). Such calculations are more than sufficient to establish
                                                                 5                Case No. _____________________
Notice of Removal
                               DEFENDANT ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC’S
- Final.docx                      NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
              Case 5:19-cv-02389-JGB-SHK Document 1 Filed 12/12/19 Page 7 of 13 Page ID #:7



                    1   the amount in controversy. See Rippee, 408 F. Supp. 2d at 986 (“The amount of
                    2   overtime claims in controversy can . . . be calculated using a combination of
                    3   Defendant’s own numbers and Plaintiff’s allegations”).
                    4          20.   Furthermore, in a recent Ninth Circuit decision, the Court confirmed
                    5   that the:
                    6                amount in controversy is not limited to damages incurred
                    7                prior to removal—for example, it is not limited to wages a
                    8                plaintiff-employee would have earned before removal (as
                    9                opposed to after removal).           Rather, the amount in
                10                   controversy is determined by the complaint operative at the
                11                   time of removal and encompasses all relief a court may
                12                   grant on that complaint if the plaintiff is victorious.
                13      Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 414-415 (9th Cir.
                14      2018) (emphasis added).
                15             The complaint in Chavez bears a striking number of similarities to Plaintiff’s
                16      instant Complaint: 1) both allege discrimination and retaliation on the basis of
                17      disability in violation of FEHA and wrongful termination in violation of public
                18      policy; 2) both seek loss of earnings, medical expenses, loss of earning capacity/front
                19      pay, attorneys’ fees and costs, punitive damages, and prejudgment interest, and
                20      3) both plaintiffs earned less than $40K a year. Chavez at 415-417. The Ninth
                21      Circuit in Chavez found that based on the plaintiff’s complaint, “the amount-in-
                22      controversy requirement is easily satisfied here.” Id. at 415.
                23             25.   In her Complaint, Plaintiff seeks damages for lost past and future
                24      income, lost benefits, damage to her career, lost wages, unpaid expenses,
                25      psychological and emotional distress, and mental and physical pain and anguish.
                26      (Complaint, ¶¶ 13, 27, 28, 38, 39, 46, 47, 52, 53, 64, 65, 78, 79, 86, 87, 96, 101, and
                27      103.) Plaintiff also seeks recovery of “attorneys’ fees.” (Complaint, ¶¶ 56, 68, 82,
                28      90, and 105 and Prayer for Relief, p. 19. ln. 27.) Finally, Plaintiff also seeks
                                                                    6                Case No. _____________________
Notice of Removal
                                DEFENDANT ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC’S
- Final.docx                       NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
              Case 5:19-cv-02389-JGB-SHK Document 1 Filed 12/12/19 Page 8 of 13 Page ID #:8



                    1   “punitive damages.” (Complaint ¶¶ 29, 41, 48, 55, 67, 81, 89, and 104 and Prayer
                    2   for Relief, p. 19, ln. 25.) Considered together, the general and special damages
                    3   sought by Plaintiff, along with the attorneys’ fees and punitive damages that might
                    4   be awarded on her claims if Plaintiff prevails, establish by a preponderance of the
                    5   evidence that the amount in controversy exceeds $75,000. Specifically, Defendant
                    6   estimates2 the amount in controversy as follows:
                    7         26.    Loss of Income and Employment Benefits. In the Complaint, Plaintiff
                    8   specifically alleges that she has suffered and continues to suffer losses in earnings
                    9   and benefits as a direct and proximate result of Defendant’s alleged actions.
                10      (Complaint, ¶¶ 13, 27.) Plaintiff’s last day of employment with AA-California, LLC
                11      was March 20, 2018. (Santanello Decl., ¶ 6.) Plaintiff’s hourly wage at the time of
                12      termination was $12.20 per hour. (Id.) Based on her wage statements, Plaintiff
                13      earned about $439.38 in earnings per week. This results in an annual compensation
                14      of approximately $22,847.76 per year, or $1,903.98 per month. (Id.) This amount
                15      does not include additional non-monetary benefits. (Id.)
                16            27.    In her Complaint, Plaintiff seeks loss of earnings and front pay.
                17      (Complaint, ¶ 27; Prayer for Relief, p. 19. ¶¶ 1-2.) Specifically, Plaintiff alleges that
                18      she “has suffered and will suffer harm, including lost past and future income and
                19      employment benefits, damage to her career, and lost wages, unpaid expenses, and
                20      penalties, as well as interest on unpaid wages at the legal rate from and after each
                21      payday on which those wages should have been pain, in a sum to be proven at trial.
                22      (Complaint, ¶ 27) As examined in detail by the Ninth Circuit in Chavez, “[i]f a
                23      plaintiff claims at the time of removal that her termination caused her to lose future
                24      wages, and if the law entitles her to recoup those future wages if she prevails, then
                25

                26      2
                     By estimating the amounts Plaintiff may recover if she prevails, Defendant does not
                27 concede   that Plaintiff will prevail on any of her claims or that, if she prevails, she is
                   entitled to damages in any particular amount or at all. Defendant reserves the full
                28 right to dispute Plaintiff’s claims with respect to both liability and damages.
                                                                 7                Case No. _____________________
Notice of Removal
                               DEFENDANT ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC’S
- Final.docx                      NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
              Case 5:19-cv-02389-JGB-SHK Document 1 Filed 12/12/19 Page 9 of 13 Page ID #:9



                    1   there is no question that future wages are “at stake” in the litigation, whatever the
                    2   likelihood that she will actually recover them. In such a situation, although the
                    3   plaintiff’s employer would have paid the wages in the future had she remained
                    4   employed, they are presently in controversy.” Chavez, supra, at 417.
                    5         28. Although Defendant denies Plaintiff is entitled to recover any such
                    6   damages, if Plaintiff is able to recover back wages from her alleged last date of
                    7   employment until the present—approximately 21 months—the amount of back pay
                    8   could equal $39,983.58.
                    9         29.    Additionally, based on the September 2019 Judicial Caseload Profile for
                10      the Central District of California obtained from the United States District Courts’
                11      official website (https://www.uscourts.gov/statistics/table/na/federal-court-
                12      management-statistics/2019/09/30-1), the median time from filing to trial in a civil
                13      matter is over 22 months. (Aurisch Decl., ¶ 5, Exhibit “D”.) By the time this case is
                14      resolved at trial, likely no earlier than July 2021 (approximately 22 months from the
                15      date the lawsuit was filed, September 25, 2019), and Plaintiff remains unemployed,
                16      she would likely seek at least 40 months of back pay alone, which is approximately
                17      $76,159.20. This amount also excludes prejudgment interest, which Plaintiff also
                18      seeks to recover. (Prayer for Relief, p. 19. ¶ 1.)
                19            30.    In addition, front pay awards in California frequently span a number of
                20      years. See, e.g., Bihun v. AT&T Information Systems, Inc., 13 Cal. App. 4th 976,
                21      996-997 (1993) (upholding front pay award under the Fair Employment and Housing
                22      Act that compensated plaintiff for the remainder of his entire working life)
                23      (disapproved on other grounds in Lakin v. Watkins Associated Indus., 6 Cal. 4th 644
                24      (1993)). If Plaintiff seeks front pay damages for only the four years immediately
                25      following trial, the amount of future wages in controversy could total at least an
                26      additional $91,391.04.
                27

                28
                                                                  8               Case No. _____________________
Notice of Removal
                               DEFENDANT ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC’S
- Final.docx                      NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
            Case 5:19-cv-02389-JGB-SHK Document 1 Filed 12/12/19 Page 10 of 13 Page ID #:10



                    1         31.    By virtue of Plaintiff’s own Complaint, she alleges and places at issue
                    2   an amount in controversy in lost earnings, loss of earning capacity, and front pay
                    3   alone that exceeds the $75,000 jurisdictional requirement.
                    4         32.    Emotional Distress. Plaintiff also specifically alleges that “As a
                    5   consequence of defendants’ conduct, Plaintiff suffered and will suffer psychological
                    6   and emotional distress, humiliation, and mental and physical pain and anguish, in a
                    7   sum to be proven at trial.” (Complaint, ¶ 28.)
                    8         33.    While Plaintiff does not state a specific amount of damages for
                    9   emotional distress, “the vagueness of plaintiff’s pleadings with regard to emotional
                10      distress damages should not preclude the court from noting these damages are
                11      potentially substantial.” Richmond v. Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D.
                12      Cal. 1995) (plaintiff’s failure to make explicit demands did not prevent satisfaction
                13      of amount in controversy). Emotional distress damages in cases similar to Plaintiff’s
                14      can indeed be substantial. See e.g., Kivman v. Worldwide Aeros Corp. 2013 WL
                15      3340152 (awarding plaintiff $75,000 for emotional distress in a disability
                16      discrimination, failure to accommodate and wrongful termination case); Lesick v.
                17      Centinela Valley Endoscopy Center Inc., 2017 WL 2497082 (Los Angeles County
                18      Superior Court) (awarding $84,000 in emotional distress damages in a case alleging
                19      disability discrimination, failure to accommodate, and failure to engage in the
                20      interactive process); Izaguirre v. International Coffee & Tea LLC, 2013 WL
                21      6624243 (Los Angeles Superior Court) (awarding $85,000 in emotional distress
                22      damages in a case alleging failure to provide reasonable accommodation, failure to
                23      engage in the interactive process, disability discrimination, retaliation and wrongful
                24      termination).
                25            34.    Similar to the cases summarized in the preceding paragraph, Plaintiff
                26      alleges that AA-California, LLC discriminated against and wrongfully terminated
                27      her employment. Accordingly, even from a conservatively measured standpoint,
                28      Plaintiff’s prayer for emotional distress damages demonstrates that the amount in
                                                                    9             Case No. _____________________
Notice of Removal
                               DEFENDANT ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC’S
- Final.docx                      NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
            Case 5:19-cv-02389-JGB-SHK Document 1 Filed 12/12/19 Page 11 of 13 Page ID #:11



                    1   controversy exceeds $75,000.
                    2            35.   Punitive Damages. Plaintiff also specifically alleges that “Defendants’
                    3   conduct constitutes oppression, fraud, and/or malice under Civil Code section 3294,
                    4   so as to entitle Plaintiff to an award of exemplary/punitive damages.” (Complaint,
                    5   ¶ 29.)
                    6            36.   The amount in controversy calculation may include punitive damages.
                    7   St. Paul Reinsurance Co. v. Greenburg, 134 F.3d 1250, 1253-1254 (5th Cir. 1998);
                    8   Anthony Security Pac. Fin. Serv., Inc., 75 F.3d 311, 315 (7th Cir. 1996); Watson v.
                    9   Blankinship, 20 F.3d 383, 386-387 (10th Cir. 1994); see also See Simmons v. PCR
                10      Tech., 209 F. Supp. 2d 1029, 1031-35 (N.D. Cal. 2002) (finding that the plaintiff’s
                11      alleged lost income of $25,600.00 at the time of removal, included with unspecified
                12      amounts for medical expense damages, emotional damages, punitive damages, and
                13      attorney’s fees anticipated to incur through trial, satisfy the amount in controversy
                14      required to establish diversity jurisdiction); White v. FCI United States, Inc., 319
                15      F.3d 672, 674 (5th Cir. 2003) (a wrongful termination claim including a “lengthy list
                16      of compensatory and punitive damages” including emotional distress, etc. combined
                17      with a claim for attorney fees and punitive damages, was sufficient to exceed the
                18      $75,000 minimum required to establish diversity jurisdiction). Like emotional
                19      distress damages, punitive damages alone in this case may exceed the amount in
                20      controversy. See Doutt v. Human Healthy Vending LLC, 2017 WL 3277219 (Los
                21      Angeles Superior Court) (awarding $108,000 in punitive damages for disability
                22      discrimination, retaliation and wrongful termination); Escoto v. Metric Machining,
                23      2013 WL 9554716 (San Bernardino Superior Court) (awarding $75,000 in punitive
                24      damages for disability discrimination and wrongful termination.)
                25               37.   Attorney Fees. Finally, Plaintiff seeks attorney fees. (Prayer for Relief,
                26      p. 19. ln. 27.) For a prevailing party under FEHA, attorney fees are recoverable as a
                27      matter of right. Cal. Gov. Code, § 12965(b). Accordingly, the Court can consider
                28      these fees when determining the amount in controversy. Galt G/S v. JSS
                                                                10              Case No. _____________________
Notice of Removal
                                 DEFENDANT ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC’S
- Final.docx                        NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
            Case 5:19-cv-02389-JGB-SHK Document 1 Filed 12/12/19 Page 12 of 13 Page ID #:12



                    1   Scandinavia, 142 F.3d 1150, 1155-1156 (9th Cir. 1998) (“where an underlying
                    2   statute authorizes an award of attorneys’ fees, either with mandatory or discretionary
                    3   language, such fees may be included in the amount in controversy”); Brady v.
                    4   Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1010-1011 (N.D. Cal. 2002)
                    5   (“Where the law entitles the prevailing plaintiff to recover reasonable attorney fees, a
                    6   reasonable estimate of fees likely to be incurred to resolution is part of the benefit
                    7   permissibly sought by the plaintiff and thus contributes to the amount in
                    8   controversy”). In employment cases, fee awards potentially can be high. This
                    9   amount alone can sometimes eclipse the $75,000 amount in controversy requirement
                10      for diversity jurisdiction. Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1025 (N.D.
                11      Cal. 2002) (“Maintaining a race discrimination claim will undoubtedly require
                12      substantial effort from counsel. The court notes that in its twenty-plus years’
                13      experience, attorneys’ fees in individual discrimination cases often exceed the
                14      damages”); Flannery v. Prentice, 26 Cal.4th 572, 576 (2001) (“$891,042 in fees and
                15      expenses for the underlying case and $80,642 in fees and expenses for fee work” in
                16      FEHA case awarded by trial court and affirmed by Court of Appeal); Akers v.
                17      County of San Diego, 95 Cal.App.4th 1441, 1445 (2002) (affirming “$249,345 in
                18      attorney fees” in pregnancy/gender discrimination case); Amochaev v. Citigroup
                19      Global Markets Inc., 2008 WL 3892291 (N.D. Cal. 2008) ($6.5 million in attorneys’
                20      fees awarded in a retaliation case); Equal Employment Opportunity Commission v.
                21      Albion River Inn Inc., 2008 WL 928368 (N.D. Cal. 2008) (awarding $75,000 in
                22      attorneys’ fees in a single plaintiff case which included a claim for wrongful
                23      termination).
                24            C.     The Amount In Controversy Exceeds $75,000.
                25            38.    Plaintiff’s claim for back pay alone exceeds the $75,000 jurisdictional
                26      requirement. Further, when Plaintiff’s potential emotional distress damages, punitive
                27      damages, and attorney fees are added to Plaintiff’s potential economic damages, it
                28      easily becomes “more likely than not” that the amount at issue in this lawsuit far
                                                                 11                Case No. _____________________
Notice of Removal
                               DEFENDANT ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC’S
- Final.docx                      NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
            Case 5:19-cv-02389-JGB-SHK Document 1 Filed 12/12/19 Page 13 of 13 Page ID #:13



                    1   exceeds the minimum amount required for diversity jurisdiction. Sanchez v.
                    2   Monumental Life Ins. Co., 95 F.3d 856, 860 (9th Cir.) opinion amended and
                    3   superseded on denial of reh'g, 102 F.3d 398 (9th Cir. 1996). Based upon the
                    4   allegations contained in Plaintiff’s Complaint, as discussed above, Defendant is
                    5   therefore informed, believes and allege that the amount in controversy in this action
                    6   exceeds $75,000 and, accordingly, Plaintiff seeks damages within the jurisdictional
                    7   authority of this Court. Since diversity of citizenship exists between the Plaintiff and
                    8   Defendants and the amount in controversy between the parties is in excess of
                    9   $75,000, this Court has original jurisdiction of the action pursuant to 28 U.S.C.
                10      section 1332(a)(1). This action is therefore proper for this Court to remove.
                11      III.   CONCLUSION
                12             WHEREFORE, Defendant respectfully requests that the above-referenced
                13      Action brought in the Superior Court for the County of San Bernardino be
                14      immediately removed to this Court.
                15

                16      DATED: December 12, 2019               OGLETREE, DEAKINS, NASH, SMOAK &
                                                               STEWART, P.C.
                17                                             By: /s/ Alexandra C. Aurisch
                                                                   Hardy Ray Murphy
                18                                                 Alexandra C. Aurisch
                19                                             Attorneys for Defendant
                                                               ADVANCE AMERICA, CASH ADVANCE
                20                                             CENTERS OF CALIFORNIA, LLC
                21

                22

                23

                24

                25

                26

                27

                28
                                                                 12               Case No. _____________________
Notice of Removal
                               DEFENDANT ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC’S
- Final.docx                      NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
